DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Status of claims
	Clams 13-21 as amended and new claims 22 and 23 as filed on 12/08/2021 are pending and under examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-21 as amended and new claims 22 and 23 remain/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2010/0111915 (Isolauri et al).
	The cited document US 2010/0111915 (Isolauri et al) discloses a method for reducing risk of development of overweight and obesity, wherein the method comprises step of administering a composition with  Bifidobacterium breve strain M-16V to a subject or to a human infant (see abstract, see par. 0015-0016; see claims 1 and 5). 
Thus, in the cited method the active agent is identical to the active agent as required by claimed method (claims 13, 14, 18 and 19).
Further, in the cited method the subject under administration of a composition with Bifidobacterium breve strain M-16V is a mammalian infant who is considered to be at risk of developing obesity as explicitly recognized by the cited document (entire 
As applied to claimed limitation drawn to “effective amount” it is noted that the cited document explicitly recognizes reducing rick of development of obesity by administering a composition with Bifidobacterium breve strain M-16V; and, thus, the amounts as disclosed by the cited reference is reasonably considered to be the same “effective” amounts as encompassed by claims. Besides, in view of as-filed specification the “effective” amount of the bacterial strain in the “unbalanced diet” with oligosaccharide is about 5x107CFU per one administration (specification page 39, par. 000143) which falls within the range taught for the cited method (page 5, claim 10). 
	Therefore, the cited method comprises same one active step of administering to the same subject with the same condition the same composition with identical bacterial strain in the same effective amount as required by the claims. Thus, the final effects attributable to promoting or regulating FGF21 secretion and preventing or treating symptoms and diseases associated with FGF21 production are considered to be the same as intended for the claimed method. 
	In alternative, even if the cited document does not explicitly recognize link between FGF21 and risk of developing obesity, it is known in the prior art that obesity is liked to FGF21 expression and regulation (see abstract of the IDS reference by Ryden 
In the cited method the composition is provided as food, drink or pharmaceutical medicament (see par. 0019; see claims 12-13) and comprises prebiotic including galacto-oligosaccharide (par. 0022). 
Thus, the cited US 2010/0111915 (Isolauri et al) anticipates the claimed invention as a whole. 

Claims 13-18, 20, 21 as amended and new claims 22 and 23 remain/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 7,993,903 (Hayakawa et al).
	The cited document US 7,993,903 (Hayakawa et al) discloses a method for reducing cholesterol, ameliorating lipid metabolism and reducing risk of developing arteriosclerosis (abstract; col. 5, lines 21-35), wherein the method comprises step of administering a composition with probiotic bacteria including Bifidobacterium breve (col. 6, line 8) to a subject. The composition is provided as food, drink or pharmaceutical medicament (col. 6, line 55-58; col. 7, line 7) and comprises prebiotic including lactulose, raffinose and galacto-oligosaccharide (col. 7, lines 58-60). 
Thus, in the cited method the active agent is identical to the active agent as required by claimed method (claims 13, 14 and 18).
As applied to the subject under treatment: the cited reference describes that a subject under treatment is at risk of developing arteriosclerosis as result of improper cholesterol absorption (col. 5, line 34), thereby, being under “unbalanced diet” condition. 
As applied to claimed limitation drawn to “effective amount”: it is noted that the cited document explicitly recognizes treating and/or reducing risk of developing arteriosclerosis as result of improper cholesterol absorption (col. 5, line 34), thereby, including “unbalanced diet” condition. Thus, the amounts as disclosed by the cited reference is reasonably considered to be the same “effective” amounts as encompassed by claims. Besides, in view of as-filed specification the “effective” amount of the bacteria belonging to the species of Bifidobacterium breve in the “unbalanced diet” with carbohydrate prebiotics is about 5x107CFU per one administration (specification page 39, par. 000143) which falls within the range taught for the cited method (col. 9, lines 35-40). 
Therefore, the cited method comprises same one active step of administering to the same subject the same composition with the same “effective” amount of bacterial species of Bifidobacterium breve and same prebiotics as required by the claims. Thus, the final effects attributable to promoting or regulating FGF21 secretion and preventing or treating symptoms and diseases associated with FGF21 production are considered to be the same as intended for the claimed method. 
.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims recite a method composing one active step of administering to a subject a composition with a Bifidobacterium or a Bifidobacterium breve strain M-16V alone or in combination with prebiotic such as lactulose, raffinose and/or galacto-oligosaccharide. 
The claimed Bifidobacterium breve strain M-16V is a naturally occurring bacteria isolated from a natural sample; for example: see US 9,456,629 at col. 3, lines 39-46.
The claimed prebiotics are natural ingredients.
The subject under treatment having conditions of “unbalanced diet” and/or “feeing cold” belong to unlimited population because all living subjects are feeling cold and because “unbalanced diet” is associated with feeling of hunger that is experienced by all living subjects to at least some degree in the lack of nutrition. Thus, a subject in need of promoting secretion of FGF21 and preventing conditions of unbalanced diet, feeling cold and maintaining body temperature as encompassed by claims 13-16 is a generic subject. 
Therefore, the method as claimed is not distinguishable from a mere act of nutritional consumption. 
This judicial exception is not integrated into a practical application because claimed elements in combination do not add a meaningful limitation or extra-solution to the claimed method, and the claimed method as a whole is nothing more than an attempt to generally link the product of nature to a particular technological environment.


Response to Arguments
Applicant's arguments filed on 12/08/2021 have been fully considered but they are not persuasive. 
With regard to the claim rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2010/0111915 (Isolauri et al) Applicants argue that the cited reference does not recognize condition(s) of subject under treatment as claimed and does not describe “effective” amount of Bifibobacterium for promoting secretion of FGF21 in a subject under treatment with Bifidobacterium (response page 4). 
This argument is not found persuasive. 
First, in the cited method the active agent is Bifidobacterium strain M-16V and identical to the active agent as required by claimed method (claims 1, 18 and 19).
Secondly, in the cited method the subject under administration of a composition with Bifidobacterium breve strain M-16V is a mammalian infant who is considered to be at risk of developing obesity as explicitly recognized by the cited document (entire document including abstract and claims). Thus, in the cited method a condition of the infant under treatment is a condition of “unbalanced diet” within the broadest reasonable meaning of the claims and in view of specification because in the cited method the infant is fed with a formula comprising oligosaccharides (0022) which is same diet as 
Further, as applied to claimed limitation drawn to “effective amount” it is noted that the cited document explicitly recognizes reducing rick of development of obesity by administering a composition with Bifidobacterium breve strain M-16V; and, thus, the amounts as disclosed by the cited reference is reasonably considered to be the same “effective” amounts as encompassed by claims. Besides, in view of as-filed specification the “effective” amount of the bacterial strain in the “unbalanced diet” with oligosaccharide is about 5x107CFU per one administration (specification page 39, par. 000143) which falls within the range taught for the cited method (page 5, claim 10). 
	Therefore, the cited method comprises same one active step of administering to the same subject with the same condition the same composition with identical bacterial strain in the same effective amount as required by the claims. Thus, the final effects attributable to promoting or regulating FGF21 secretion and preventing or treating symptoms and diseases associated with FGF21 production are considered to be the same as intended for the claimed method. 
	In alternative, even if the cited document does not explicitly recognize link between FGF21 and risk of developing obesity, it is known in the prior art that obesity is ameliorated by FGF21 expression and regulation (see abstract of the IDS reference by Ryden et al. 2009). Thus, the subject under treatment in the cited method of US 2010/0111915 (Isolauri et al) has a need to prevent or improve disease attributable to failure of FGF21 production within the meaning of the claims. 

Claim rejection under 35 U.S.C. 102 (a) (1) as being anticipated by Zhang et al. (Journal of Functional Foods. 2017, 30, pages 220-227) has been withdrawn because “unbalanced diet” condition is the cited method is a high fat unbalanced diet but not carbohydrate/oligosaccharide unbalanced diet as intended for the instant claims and application (specification example on pages 38-40). 
With regard to claim rejection under 35 U.S.C. 102 (a) (1) as being anticipated by US 7,993,903 (Hayakawa et al) Applicants argue that the cited reference does not recognize condition(s) of subject under treatment as claimed and does not describe “effective” amount of Bifibobacterium for promoting secretion of FGF21 in a subject under treatment with Bifidobacterium (response pages 5-6). 
This argument is not found persuasive. 
First, in the cited method of US 7,993,903 (Hayakawa et al) the active agent such as Bifidobacterium breve is identical to the active agent as required by claimed method (claims 13, 14 and 18).
As applied to the subject under treatment: the cited reference describes that a subject under treatment is at risk of developing arteriosclerosis as result of improper cholesterol absorption (col. 5, line 34), thereby, being under “unbalanced diet” condition. Further, although the cited document does not explicitly recognize link between FGF21 and risk of developing arteriosclerosis, plaque formation and/or cardiovascular diseases, it is known in the prior art that FGF21 production is involved in cardiovascular diseases and play protective role against vascular plaque formation and arteriosclerosis (see abstract of the IDS reference by Domouzoglou et al. 2015). Thus, the subject 
As applied to claimed limitation drawn to “effective amount”: it is noted that the cited document explicitly recognizes treating and/or reducing risk of developing arteriosclerosis as result of improper cholesterol absorption (col. 5, line 34), thereby, including “unbalanced diet” condition. Thus, the amounts as disclosed by the cited reference is reasonably considered to be the same “effective” amounts as encompassed by claims. Besides, in view of as-filed specification the “effective” amount of the bacteria belonging to the species of Bifidobacterium breve in the “unbalanced diet” with carbohydrate prebiotics is about 5x107CFU per one administration (specification page 39, par. 000143) which falls within the range taught for the cited method (col. 9, lines 35-40). 
Therefore, the cited method comprises same one active step of administering to the same subject the same composition with the same “effective” amount of bacterial species of Bifidobacterium breve and same prebiotics as required by the claims. Thus, the final effects attributable to promoting or regulating FGF21 secretion and preventing or treating symptoms and diseases associated with FGF21 production are considered to be the same as intended for the claimed method. 

With regard to claim rejection under 35 U.S.C. 101 Applicants’ main argument is that subject under treatment of claim 14 is not a generic subject but in need of promoting secretion of FGF21 (response page 7).

The subject under treatment having conditions of “unbalanced diet” and/or “feeling cold” belong to unlimited population because all living subjects are feeling cold and because “unbalanced diet” is associated with feeling of hunger that is experienced by all living subjects to at least some degree in the lack of nutrition. Thus, a subject in need of promoting secretion of FGF21 and preventing conditions of unbalanced diet, feeling cold and maintaining body temperature as encompassed by claims 13-16 is a generic subject belonging to unlimited population of living subjects.

No claims are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
March 15, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653